Citation Nr: 1013078	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  06-21 706A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

4.  Entitlement to service connection for a left shoulder 
disorder.

5.  Entitlement to service connection for a right shoulder 
disorder.

6.  Entitlement to service connection for a left knee 
disorder.

7.  Entitlement to service connection for a right knee 
disorder.

8.  Entitlement to service connection for residuals of a 
left leg fracture.

9.  Entitlement to service connection for a right leg 
disorder.

10.  Entitlement to service connection for a left foot 
disorder.

11.  Entitlement to service connection for a right foot 
disorder.

12.  Entitlement to an initial evaluation higher than 10 
percent to September 4, 2007, an evaluation higher than 20 
percent from September 4, 2007 to August 4, 2008, and an 
evaluation higher than 10 percent from October 1, 2008, for 
residuals of status post-bilateral inguinal hernia repair.

13.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1979 to 
August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and July 2008 Regional 
Office (RO) in San Diego, California rating decisions.

With respect to the Veteran's claim for an increased rating 
for his bilateral hernia, the August 2004 rating decision 
granted the Veteran service connection for his bilateral 
hernia disability, assigning him a 0 percent rating.  
Thereafter, in a subsequent February 2008 supplemental 
statement of the case (SSOC), the rating was increased to 10 
percent, effective March 29, 2007.  A July 2008 rating 
decision changed the effective date of the 10 percent rating 
to December 31, 2003.  A subsequent March 2009 rating 
decision increased the rating to 20 percent, effective 
September 4, 2007, to 100 percent from August 4, 2008, and 
decreased to 10 percent from October 1, 2008.  Regardless of 
the RO's actions, the issue remains before the Board because 
the increased rating was not a complete grant of the maximum 
benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In addition, the Board observes that in Rice v. Shinseki, 22 
Vet. App. 447 (2009), the Court held that a claim for TDIU 
is part of an increased rating claim when such claim is 
raised by the record.  In an October 2008 statement, the 
Veteran claimed that his bilateral hernia disability 
prevented him from obtaining employment.  Even though he has 
not appealed the TDIU issue, the Court held in Rice that 
when the issue is raised by the evidence of record, the 
Board must adjudicate the issue as part of the claim for an 
increased rating.  As such, the issue is properly before the 
Board.  

The Veteran had a video conference hearing before the 
undersigned Veterans Law Judge in March 2010.  A transcript 
of that proceeding has been associated with the claims file.

The issues of service connection for bilateral shoulders, 
bilateral knees, bilateral legs, and bilateral feet and 
entitlement to TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding 
that the Veteran has a current bilateral hearing loss 
disability that is etiologically related to a disease, 
injury, or event in service.

2.  The preponderance of the evidence is against finding 
that the Veteran has a current tinnitus disability that is 
etiologically related to a disease, injury, or event in 
service.

3.  There is an approximate balance of positive and negative 
evidence as to whether the Veteran's current low back 
disability is etiologically related to a disease, injury, or 
event in service.
 
4.  From December 31, 2003, to August 4, 2008, the Veteran's 
service-connected residuals of status post-bilateral 
inguinal hernia repair were manifested by, at worst, post-
operative recurrent bilateral hernias which were readily 
reducible and well-supported by a truss or belt.

5.  From October 1, 2008, the Veteran's right inguinal 
hernia residuals are manifested by a postoperative right 
inguinal hernia that is recurrent, readily reducible, and 
not well-supported by a belt or truss.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service, nor may it be presumed to have 
been incurred in or aggravated by service.  38 U.S.C.A. §§ 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.385 (2009).

2.  A tinnitus disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2009).

3.  Resolving doubt in favor of the Veteran, his low back 
disability was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).

4.  From December 31, 2003, to September 4, 2007, the 
criteria for a rating of 20 percent, but no higher, for 
residuals of status post-bilateral inguinal hernia repair, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.114, Diagnostic Code (DC) 
7338 (2009).

5.  From September 4, 2007 to August 4, 2008, the criteria 
for a rating in excess of 20 percent for residuals of status 
post-bilateral inguinal hernia repair, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 4.114, DC 7338 (2009).

6.  From October 1, 2008, the criteria for a rating of 30 
percent, but no higher, for right inguinal hernia residuals, 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.114, DC 7338 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all the evidence submitted 
by or on behalf of the Veteran.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece 
of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of 
Veteran's Affairs (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the Veteran 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek 
to provide; (3) that the Veteran is expected to provide; and 
(4) request that the Veteran provide any evidence in his or 
her possession that pertains to the claim.  The requirement 
of requesting that the Veteran provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule eliminating fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless. 

VCAA letters dated in January 2004, March 2006, November 
2007, and June 2009 fully satisfied the duty to notify 
provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  
The Veteran was advised that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The letters informed him that additional 
information or evidence was needed to support his claims, 
and asked him to send the information or evidence to VA. 
 See Pelegrini II, at 120-121.

Several of the letters also explained to the Veteran how 
disability ratings and effective dates are determined.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 
 
The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA and service treatment records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  
Furthermore, the Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claim.

With respect to claims for service connection, the duty to 
assist also includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that "[t]he duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Veteran's responsibility of cooperating in the 
development of his claim includes attending and cooperating 
during the course of scheduled VA examinations.  As will be 
discussed in greater detail below, VA provided the Veteran 
with two VA audiological examinations in July 2004 and 
December 2007, but accurate results as to pure tone 
thresholds have not been obtained due to the Veteran's 
failure to cooperate during the course of examination.  
Similarly, the Board observes that two private audiologists 
in January 2004 experienced similar difficulties in 
obtaining accurate test readings.  Thus, the Board finds 
that the greater weight of competent evidence is against 
finding that the difficulties experience on VA examination 
were due to any error or other fault on the part of the VA 
examiners.  Therefore, the Board finds that VA has satisfied 
the duty to assist to the extent possible under the 
circumstances by arranging for the Veteran to under 
audiological evaluation.

With regards to the Veteran's claim for a higher rating for 
his bilateral hernia disability, where the evidence of 
record does not reflect the current state of the Veteran's 
disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2009).  The Veteran's September 2007 and January 
2009 VA examination reports are thorough and consistent with 
contemporaneous VA and private treatment records.  There is 
no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disabilities since he was last examined.  See 38 
C.F.R. § 3.327(a).  The duty to assist does not require that 
a claim be remanded solely because of the passage of time 
since an otherwise adequate examination was conducted.  See 
VAOPGCPREC 11-95 (April 7, 1995).  Therefore, the 
examinations in this case provide an adequate record upon 
which to base a decision with regards to these claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d) (2009). 

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including hearing loss and 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  
In the instant case, there is no presumed service connection 
because hearing loss and arthritis were not medically 
diagnosed within one year of discharge.    

In the absence of presumptive service connection, to 
establish a right to compensation for a present disability 
on a direct basis, a Veteran must show: "(1) the existence 
of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service"-the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004).

Hearing Loss and Tinnitus

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss disability can be service connected.  Id 
at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).

Here, the Veteran alleges that he has current bilateral 
hearing loss and tinnitus beginning in approximately 1980 
due to in-service noise exposure, primarily from jet 
aircraft.  Based on the Veteran's military service involving 
jet aircraft, helicopters, and turbo aircraft engines, the 
Board concedes in-service acoustic trauma.

The Veteran's service treatment records include a report of 
medical history in May 1978 wherein the Veteran denied any 
history of hearing problems.  Audiograms from August 1983, 
November 1983, August 1984, and December 1984 were all 
within normal limits.  In an August 1985 audiogram, however, 
the Veteran demonstrated significant right ear hearing 
changes at all frequencies.  The examiner during the 
Veteran's August 1985 separation examination noted the 
recorded hearing acuity problems, but concluded that hearing 
loss was not clinically supported based on the Veteran's 
ability to hear fingers rubbed together when held near his 
ears bilaterally.  In addition, the Board finds significant, 
that the Veteran denied hearing problems in his 
contemporaneous August 1985 report of medical history.  
Thus, the Veteran's service treatment records are devoid of 
any findings consistent with in-service incurrence of 
chronic hearing loss.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or 
under 38 C.F.R. § 3.303(d) if the evidence shows a disease 
first diagnosed after service was incurred in service. 
 
After service, the first evidence of hearing problems is 
from a January 2004 private audiogram and report.  The 
audiogram did not provide a specific breakdown of pure tone 
thresholds except in graphical format, which the Board is 
not competent to interpret.  See Kelly v. Brown, 7 Vet. App. 
471 (1995) (holding that neither the Board nor the RO may 
interpret graphical representations of audiometric data).  
In addition, there is no indication that the word 
discrimination scores were based on the use of the Maryland 
CNC list, as prescribed by 38 C.F.R. § 3.385.  However, the 
examiner did note that the test had been repeated twice by 
different audiologists on different days and that the warble 
tone thresholds and speech thresholds did not agree.  The 
accompanying report elaborated on the audiogram.  The 
Veteran reported that his family and friends had noted the 
Veteran had difficulty hearing.  While the Veteran 
acknowledged difficulty understanding speech in many 
communicative situations, he felt that his hearing was good.  
At that time, the Veteran denied any history of tinnitus.  
The examiner noted that the two audiograms showed a possible 
mild to moderate sensorineural hearing loss bilaterally, but 
that the warble tone/speech threshold testing had been 
inconsistent.  The examiner noted, "As per our conversation, 
I do not know what these findings indicate.  A malinger will 
often claim they have a hearing loss when in fact they do 
not.  [The Veteran] claims that he does not have a hearing 
loss, but results indicate a possible decrease."    

The Veteran was afforded a VA examination in July 2004.  At 
that time, the Veteran reported using hearing protection in 
the service, as required, and denied any significant post-
service noise exposure.  The examiner attempted audiological 
testing, but concluded that pure tone testing was invalid 
for each ear, based on variability noted using ascending and 
descending test methods.  Word recognition ability was 
excellent bilaterally and tympanometry was unremarkable.  It 
was not noted whether the Veteran reported a history of 
tinnitus.  

In support of his claim, the Veteran submitted an opinion 
from his private treating physician, dated in August 2007, 
stating that the Veteran more than likely had current 
hearing loss as a direct result of his military duties with 
loud aircraft.  The physician stated that his service 
treatment records showed decreased hearing "every time he 
took his audio test" and that his final test in-service 
showed a substantial hearing loss compared to his entrance 
audiogram.  The physician stated that his opinion was shared 
by the audiologist who performed the January 2004 audiogram 
and report.

The Veteran was afforded another VA examination in December 
2007, with similar results.  The examiner noted review of 
the claims file, including the Veteran's reported hearing 
acuity problems from service, the January 2004 private 
audiogram and report, and the July 2004 VA examination.  The 
examiner noted that the Veteran raised the issue of tinnitus 
for the first time in a June 2006 statement and at that time 
attributed the tinnitus to military service.  The examiner 
noted the August 2007 private opinion linking current 
hearing loss to service.  The VA examiner observed that the 
opinion failed to mention the questionable nature of the 
audiogram on the Veteran's August 1985 separation physical 
or any audiological data to support the private physician's 
claim of substantial hearing loss.  The examiner discussed 
the August 1985 separation examination and audiogram, 
stating that the note that the Veteran was able to hear 
fingers rubbing together bilaterally "suggests that the 
thresholds for the right ear were determined to be inflated 
or not reflective of the veteran's ability to hear as 
evidence by their determination that he could hear bilateral 
fingers rubbing."  The examiner outlined the other in-
service audiograms and observed hearing sensitivity from 500 
through 4,000 Hz was within normal limits bilaterally.  The 
examiner also noted no reports of tinnitus in the service 
treatment records.  At that time, the Veteran stated that he 
used hearing protection in-service except in emergencies, 
but would not discuss what situations constituted 
emergencies.  On testing, responses to pure tone testing 
were of questionable validity, based on significant 
variability using ascending and descending testing methods.  
Word recognition ability was also questionable, as the 
Veteran repeated nonsense words, proper names, or rhyming 
words when asked to repeat the words at a super threshold 
level.  The examiner found it significant that the Veteran 
had no trouble comprehending speech at conversational levels 
during the taking of history or instruction portion of the 
examination.

With respect to the Veteran's claim for service connection 
for bilateral hearing loss, the threshold requirement for 
service connection to be granted is competent medical 
evidence of the current existence of the claimed disorder.  
See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  While the Board 
recognizes the Veteran's and his private physician's sincere 
belief in his claim of bilateral hearing loss, as explained 
above, the competent medical evidence of record does not 
show the Veteran to have a current bilateral hearing loss 
disability as defined by 38 C.F.R. § 3.385.  Thus, there may 
be no service connection for this claimed disability on 
either a presumptive or direct basis.

In that regard, the Board has considered the January 2004 
audiological report showing possible bilateral sensorineural 
hearing loss, but noting the possible discrepancy between 
the warble test and pure tone testing and the Veteran's 
insistence that his hearing was good.  As such, the January 
2004 private audiological report does not establish the 
presence of a current disability as defined by 38 C.F.R. 
§ 3.385.

The Board has considered the August 2007 private physician's 
opinion that the Veteran has a current hearing loss 
disability related to his military service.  In that regard, 
the Board notes the physician neither provided nor 
referenced any audiological data showing a current bilateral 
hearing loss disability as defined by 38 C.F.R. § 3.385.  In 
the absence of a hearing loss disability pursuant to 
38 C.F.R. § 3.385, the physician's opinion cannot serve as a 
basis for granting service connection for bilateral hearing 
loss.   
 
The Board acknowledges the Veteran's assertions that he 
currently has bilateral hearing loss and tinnitus as the 
result of his active duty service.  Certainly, the Veteran 
can attest to factual matters of which he has first-hand 
knowledge, such as subjective complaints of trouble hearing 
and ringing in the ears.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  Tinnitus, moreover, is a 
disorder uniquely ascertainable by the senses.  See Charles 
v. Principi, 16 Vet. App. 370, 374- 75 (2002); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in 
footnote 4 that a veteran is competent to provide a 
diagnosis of a simple condition such as a broken leg, but 
not competent to provide evidence as to more complex medical 
questions).  Credibility, however, is an adjudicative 
determination and the Board has "the authority to discount 
the weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  In this case, the Board finds the Veteran's 
statements as to his current bilateral hearing loss and 
tinnitus, as well as assertions of a continuity of hearing 
problems and ringing in the ears from service not credible 
in light of his actions during his VA examinations, private 
audiogram, and his denial of tinnitus and assertion of good 
hearing in January 2004.  As discussed, the July 2004 and 
December 2007 VA examiners and two January 2004 private 
audiologists noted significant inconsistencies in the 
Veteran's testing response.  Moreover, the December 2007 VA 
examiner noted a discrepancy between the Veteran's ability 
to understand conversation in non-testing situations and his 
performance during audiological testing.  The Board believes 
these consistent findings of four competent health care 
specialists to be credible and highly probative.  Therefore, 
given the Veteran's inconsistent and exaggerated hearing 
problems observed during audiological testing, his January 
2004 denial of a history of tinnitus, and his January 2004 
contention that he had good hearing, the Board finds the 
Veteran's representations as to current hearing loss and 
tinnitus and any assertion of a continuity of symptomatology 
not credible. 
 
In summary, there is no current audiological evidence of 
record showing a current bilateral hearing loss disability 
as defined by 38 C.F.R. § 3.385.  The Veteran did not 
complain of hearing loss or tinnitus for approximately two 
(2) decades after service.  Indeed, when he was first 
examined, the Veteran asserted that he had good hearing and 
denied any history of tinnitus.  Moreover, there is no 
credible evidence of a continuity of symptomatology since 
service.  For these reasons, the Board concludes that the 
preponderance of the evidence is against the claim, and that 
service connection for bilateral hearing loss and tinnitus 
is not warranted.  See Shedden, supra. 
 
As the preponderance of the evidence is against these 
claims, the benefit-of-the-doubt rule does not apply, and 
the claims for service connection for hearing loss and 
tinnitus must be denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2009); see generally Gilbert v. Derwinski, 1 
Vet. App. 49 (1990) . 
 
Low Back

The Veteran alleges his current lumbosacral strain with 
moderate lumbar degenerative disc disease (DDD) is a result 
of his military service, to include his multiple parachute 
jumps, an October 1980 slip-and-fall, and a November 1984 
automobile accident.  The crucial inquiry, therefore, is 
whether the Veteran has a current low back disability, to 
include DDD, that was caused or aggravated by his military 
service.  Resolving all doubt in the Veteran's favor, the 
Board concludes that he does.

The Veteran's service treatment records include a denial of 
back problems at his entrance examination in May 1978.  In 
October 1980, the Veteran reported a slip-and-fall, which 
had hurt his back.  On examination, there was no palpable 
tenderness or spasms noted, the Veteran had full range of 
motion, and the examination was entirely normal.  In October 
1984, the Veteran reported backaches following a motor 
vehicle accident, but there were no back problems noted at 
the time of the examination.  In November 1984, the Veteran 
was seen for a whiplash type injury, but did not complain of 
low back pain at that time.  At separation in August 1985, 
on his report of medical history the Veteran noted a history 
of recurrent back pain.  

Following service, there is no evidence the Veteran sought 
treatment for his back problems until 1999.  In June 1999, 
the Veteran reported an approximately one and a half year 
history of back pain, to include radiating pain.  The 
assessment was lumbosacral strain and sciatica.  X-rays 
showed minimal degenerative anterior lipping from L2 through 
L5.  In July 1999, the Veteran reported improving back pain 
following a cortisone injection.  In November 2000, the 
Veteran was diagnosed with sciatica of the right lower 
extremity.  In December 2003, the Veteran had a diagnosis of 
chronic lumbosacral strain with left sciatica.  An undated 
treatment record, possibly from this time frame, noted a 
history of hurting his back while parachuting at age 18.  In 
January 2006, the Veteran had an MRI that showed multilevel 
degenerative changes with multilevel disc contour 
abnormalities.  

In support of his claim, the Veteran submitted an August 
2007 letter from his private treating physician.  As to 
etiology, the physician stated that he believed the 
Veteran's back disabilities were the direct result of 
activities engaged in during his military service.  The 
physician discussed the Veteran's military activities, 
including his parachuting activities and other physical 
training regimens.  The physician also noted that the 
Veteran had been involved in a motor vehicle accident in 
service wherein he had injured his back.  The physician also 
observed that the Veteran's physical trauma occurred while 
he was young and developing physically and, as can be case 
in such instances, that when the body healed it did so 
abnormally, resulting in lumbosacral and degenerative disc 
issues.

In January 2008, the Veteran was afforded a VA examination.  
Initially, the examiner did not have the claims file for 
review.  The Veteran reported 100 parachute jumps, then a 
fracture of his leg and injury to his back, and after 
recovery 200 more jumps.  After a motor vehicle accident in 
1985 he had increased back pain and some radiating symptoms.  
He reported beginning specific treatment for his back in 
1989, including epidural injections and medication for pain 
management.  Following examination, the examiner diagnosed 
lumbosacral spine strain with moderate lumbar degenerative 
disc disease, with accompanying right and left leg pain in 
the sacroiliac joint, and thoracic spine extensive 
degenerative disc disease with anterior osteophytes.  Based 
on the history provided and the nature of the Veteran's 
military service, without the availability of the claims 
file the examiner opined that lumbar spine disability was 
most likely related to his military service.  

In a subsequent December 2007 addendum, following a review 
of the claims file, the examiner noted that the service 
treatment records indicated the Veteran had a lumbosacral 
spine strain in 1985 but that he did not seek treatment 
again until 1999.  The examiner noted that a subsequent 
treatment record indicated the Veteran reported back pain 
since military service that had increased following a car 
accident in 2005.  At that time, the treating physician 
noted the Veteran had a muscular sprain or strain 
superimposed over a pre-existing disc degeneration or 
spondylolisthesis.  After discussion of other post-service 
treatment records, the examiner changed his opinion, finding 
it less likely than not that the Veteran's current back 
disabilities were related to his military service.  He based 
this opinion on the lack of treatment between 1985 and 1999, 
the 2005 car accident, and the overall nature of 
degenerative disc disease.

The Veteran also submitted a July 2009 letter from his 
treating physician noting that the Veteran had a current 
diagnosis of degenerative disc disease of the lumbar spine 
and reiterating that the physician's conclusion that it was 
most likely due to his military service.

The Board finds the December 2007 VA examiner's opinion 
probative and competent evidence.  The examiner provided a 
rationale for his opinion.  However, the Board also finds 
the private treating physician's August 2007 opinion 
probative and credible evidence.  While there is no evidence 
that the private physician examined the Veteran's service 
treatment records before reaching their conclusions, the 
Veteran's self-reported history of multiple parachute jumps, 
his motor vehicle accident, and training regimen in service 
is credible and consistent with the nature of his service 
and service location, and partially confirmed by the service 
treatment records.  The private physician also provided a 
rationale for his opinion, noting the Veteran's parachuting 
activities, his injury parachuting, his in-service motor 
vehicle accident, his physical training regimen, and his in-
service reports of back problems.  The Board also notes that 
the Veteran's report of medical history on separation 
indicated back problems.  

The Board is aware that reports of pain alone, without a 
diagnosed or underlying malady or condition, are 
insufficient to warrant a grant of service connection.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).   
In this case, however, and in contrast to the claims for 
service connection discussed in the remand section below, 
the Veteran has a diagnosed underlying low back disability, 
namely degenerative disc disease of the spine, as well as 
lumbosacral spine strain.  

In summary, there are conflicting medical opinions of record 
that are competent and probative.  These opinions rely on a 
basis and rationale discussed therein.  In light of these 
conflicting medical opinions, the Board concludes that the 
evidence is at least in relative equipoise as to whether the 
Veteran's current low back disability was incurred or 
aggravated by his military service.  When the totality of 
the evidence supports the Veteran's claims or is in relative 
equipoise, the Veteran prevails on his claim.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having 
resolved reasonable doubt in favor of the Veteran, the Board 
concludes service connection is warranted.

Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree 
of disabilities specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2009).  Separate DCs identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, 
the higher evaluation will be assigned to the disability 
picture that more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the Veteran.  38 C.F.R. § 4.3 (2009).
 
Where the issue involves the assignment of an initial rating 
for a disability following the initial award of service 
connection for that disability, as is the case here, the 
entire history of the disability must be considered and, if 
appropriate, staged ratings may be applied.  Fenderson v. 
West, 12 Vet. App. 119 (1999). 

The Veteran was service-connected for residuals of status 
post-bilateral inguinal hernia repair at 10 percent, 
effective from December 31, 2003.  As noted, a subsequent 
March 2009 rating decision increased the Veteran's rating to 
20 percent, effective September 4, 2007, to 100 percent, 
effective August 4, 2008, and reduced the rating to 10 
percent from October 1, 2008, and assigned a separate 10 
percent rating for ilioinguinal nerve entrapment syndrome 
for the left hernia.  The Veteran claims his disability is 
more severe than currently evaluated.

The Veteran's inguinal hernias have been rated under DC 
7338, which provides that small inguinal hernia, reducible, 
or without true hernia protrusion, is rated noncompensably 
(0 percent) disabling.  Inguinal hernia that is not 
operated, but is remediable, is rated noncompensably (0 
percent) disabling.  Postoperative recurrent inguinal 
hernia, readily reducible, well supported by truss or belt, 
is rated 10 percent disabling.  Small inguinal hernia, 
postoperative recurrent, or unoperated irremediable, not 
well supported by truss, or not readily reducible, is rated 
30 percent disabling.  Large inguinal hernia, postoperative 
recurrent, not well supported under ordinary conditions and 
not readily reducible, when considered inoperable, is rated 
60 percent disabling.  A Note to DC 7338 provides that 10 
percent is to be added for bilateral involvement, provided 
the second hernia is compensable.  This means that the more 
severely disabling hernia is to be rated, and 10 percent, 
only, added for the second hernia, if the second hernia is 
of compensable degree.  38 C.F.R. § 4.114.

The Veteran's service treatment records indicate he had 
surgery to repair a left inguinal hernia in May 1983 and to 
repair a right inguinal hernia in March 1985.  The Veteran 
concedes that he had no additional problems with inguinal 
hernias in service or for multiple years after service.

In support of his claim, the Veteran submitted a letter from 
his private treating physician from March 2007, noting a 
recurrent hernia that caused pain.  The same physician 
penned a second letter, dated in August 2007, noting ongoing 
treatment for hernia problems.  The letter did not state 
whether the treatment was for bilateral or unilateral 
inguinal hernias and, indeed, the letter references a hernia 
in the singular.  The Board notes that the physician 
provided what was claimed to be the entire chart for the 
Veteran as of March 25, 2004.  The Board notes a November 
2000 treatment record noting no tenderness of the right 
groin on examination, based on the Veteran's complaint of 
pain radiating from his back to his right groin.  There is 
also a noted history of hernias in 1979 and 1981.

The Veteran was afforded a VA examination for his hernias in 
September 2007.  The examiner noted review of the medical 
records.  The Veteran reported in-service bilateral hernia 
repairs.  The Veteran noted current bulging and pain of both 
inguinal hernias.  On examination, there was evidence of 
bilateral inguinal hernias, more obvious on the right than 
the left.  The examiner diagnosed bilateral inguinal hernia, 
status post-repair, with symptomatic recurrence of both 
hernias.

VA treatment records from June 2008 indicate bilateral 
inguinal hernias that were reducible with healed scars.  At 
that time, they discussed use of a truss and surgical 
repair.  

Evidence indicates that on August 4, 2008 the Veteran 
underwent a surgical repair of his left inguinal hernia.  
Thereafter, the Veteran continued to report pain in both his 
right and left groin.

The Veteran was afforded an additional VA examination for 
his hernia disability in January 2009.  At that time, the 
Veteran reported pain in both the right and left groin.  The 
Veteran stated that he was able to reduce the inguinal 
hernia on the right side.  He noted that he used a truss at 
times, but that sometimes it would actually force the hernia 
further out.  The Veteran reported moderate difficulties 
grooming himself and eating, with severe difficulties doing 
chores, exercise, recreation, and playing sports due to the 
hernias.  On examination, the examiner noted a right 
inguinal hernia present, but was unable to feel a hernia on 
the left side.  However, the Veteran was very tender on the 
left to palpation, with a 2.5 cm by 0.3 cm scar that was 
tender, depressed, and nonadherent.  On the right side there 
was a 2.0 cm by 0.2 cm scar that was nontender, depressed, 
and nonadherent.  Based on the examination and history 
provided by the Veteran, the examiner diagnosed right 
inguinal hernia, post-operative and with recurrence, and 
left inguinal hernia post-operative with recurrence and 
subsequent additional surgical repair, with ilioinguinal 
nerve entrapment syndrome.  The examiner noted the Veteran's 
use of a truss, but that it was not helpful, and that he 
would be scheduled for a second surgery for his right hernia 
in the future.  The examiner opined that the pain in the 
left groin was most probably due to scarring in the area of 
the ilioinguinal nerve secondary to the mesh used in the 
repair and general scar tissue post-surgery.

After reviewing the evidence of record, the Board finds that 
the Veteran's symptoms more nearly approximate a 20 percent 
rating for the entire time period prior to August 4, 2008.  
Initially, the Board observes that the Veteran's December 
2003 claim raised the issue of bilateral inguinal hernias.  
The Board notes that the claims file includes no evidence of 
private treatment or diagnoses of bilateral inguinal hernias 
prior to the September 2007 VA examination.  However, during 
that examination, the Veteran reported a prior diagnosis of 
bilateral inguinal hernias by his private physician and the 
option of surgery had been discussed.  The Board notes such 
a treatment record was not provided by the Veteran's private 
physician, but observes that the physician did state ongoing 
treatment for and diagnosis of inguinal hernia.  The Board 
acknowledges that the private physician's letters, discussed 
above, do not specifically note bilateral inguinal hernias 
or a date of diagnosis, however, the Board finds the 
Veteran's representations in his December 2003 claim and 
during the September 2007 VA examination, as well as the 
diagnosis of bilateral inguinal hernias in the September 
2007 VA examination, establish that the Veteran's bilateral 
inguinal hernias recurred prior to September 2007.  Giving 
the Veteran the benefit of the doubt, the Board finds that a 
20 percent rating is appropriate for the entire appellate 
period prior to August 4, 2008.

A rating higher than 20 percent for this appellate time 
period is not warranted.  During this period, there is no 
evidence that either of the inguinal hernias were not 
reducible or not well supported by a truss.

The Board notes that for the period from August 4, 2008 to 
October 1, 2008, the Veteran was in receipt of a 100 percent 
rating for his bilateral inguinal disabilities.  As this is 
the maximum rating possible, further discussion is not 
necessary.

For the period after October 1, 2008, the Board finds that a 
30 percent rating is warranted.  In that regard, the Board 
notes that during the January 2009 VA examination, the 
Veteran noted that his right hernia was readily reducible, 
but that the use of a truss was not always helpful and 
sometimes even worsened his right hernia pain.  The examiner 
appears to have found this representation consistent with 
the physical examination.  As such, the Board finds that a 
30 percent rating for his right inguinal hernia is 
appropriate from October 1, 2008.  

The Board finds that a higher rating for this time period is 
not warranted because the Veteran's left inguinal hernia had 
not recurred following the August 4, 2008 surgical repair 
and could not be felt by the examiner.  In addition, the 
Veteran's right inguinal hernia was not considered 
inoperable and was readily reducible during this time 
period.

Separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  As noted 
above, the Veteran is already separately evaluated for 
ilioinguinal nerve entrapment syndrome related to the scar 
associated with the August 2008 left inguinal hernia repair, 
effective October 1, 2008.  This issue has not been appealed 
and is not properly before the Board.  Therefore, the 
Veteran is being compensated for his left groin pain and 
entitlement to an evaluation in excess of the 10 percent 
currently assigned for that disability may not be considered 
herein.

With regard to the postoperative right inguinal hernia scar, 
the clinical evidence does not show that it is tender, 
painful, unstable or otherwise symptomatic such that a 
separate compensable rating would be warranted under 38 
C.F.R. § 4118, DCs 7804 or 7805.  

In summary, the Board finds a 20 percent rating, but no 
more, appropriate for the entire appellate time period prior 
to August 4, 2008.  The Board also finds a 30 percent 
rating, but no more, appropriate from October 1, 2008.  38 
U.S.C.A. § 5107(b) (West 2002).

Extraschedular Considerations

The Board also has considered whether the Veteran is 
entitled to a greater level of compensation on an 
extraschedular basis for either appellate time period.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2009).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application 
of the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a 
three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, the Board must 
first determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation does not 
contemplate the Veteran's level of disability and 
symptomatology and is found inadequate, the Board must 
determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in 
this case does not show such an exceptional disability 
picture that the available schedular evaluation for the 
service-connected bilateral inguinal hernias is inadequate.  
A comparison between the level of severity and 
symptomatology of the Veteran's bilateral inguinal hernia 
disability with the established criteria shows that the 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show the Veteran has 
been hospitalized since service for his bilateral inguinal 
hernias, save in August 2008 to repair his left inguinal 
hernia.  Additionally, there is not shown to be evidence of 
marked interference with employment due to the disabilities.  
In that regard, the Board notes the Veteran claimed in 
October 2008 that his bilateral inguinal hernia rendered him 
unable to work.  However, the Veteran subsequently found 
employment, as he was employed by the VA Medical Center in 
Minneapolis, working in Information Resource Management at 
the time of the January 2009 VA examination.  Prior VA 
examinations indicated employment in real estate, computer 
sales, and as a computer technician.  Thus, the Veteran's 
statement that he was unable to work appears to have been 
made with respect to the period of his incapacitation, for 
which he has already been awarded a 100 percent evaluation.  
The claims file includes no other references to the Veteran 
being unemployed during the appellate time period.  To the 
extent that the Veteran had or would have any intermittent 
occupational problems, the 20 and 30 percent ratings 
assigned are indicative of some degree of industrial 
incapacity.    

In short, there is nothing in the record to indicate that 
the service-connected disability on appeal causes impairment 
with employment over and above that which is contemplated in 
the assigned schedular rating.  See Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993) (noting that the disability 
rating itself is recognition that industrial capabilities 
are impaired).  The Board, therefore, has determined that 
referral of this case for extraschedular consideration 
pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for bilateral 
sensorineural hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is granted.

Entitlement to a rating of 20 percent prior from December 
31, 2003, to September 4, 2007, for residuals of status 
post-bilateral inguinal hernia repair is granted, subject to 
the laws and regulations controlling the award of monetary 
benefits.  

Entitlement to a rating greater than 20 percent prior to 
August 4, 2008, for residuals of status post-bilateral 
inguinal hernia repair is denied.  

Entitlement to a rating of 30 percent from October 1, 2008, 
for right inguinal hernia residuals is granted, subject to 
the laws and regulations controlling the award of monetary 
benefits.  




REMAND

The Veteran alleges that he has current bilateral shoulder, 
knee, leg, and foot disabilities as a result of his military 
service, to include from his multiple parachute jumps and 
one specific accident on landing.  After a thorough review 
of the Veteran's claims folder, the Board has determined 
that additional development is necessary prior to the 
adjudication of these claims.

The duty to assist required under the VCAA includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  In 
McLendon v. Nicholson, the Court held that the Secretary 
must provide a VA medical examination when there is: (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence 
establishing that an event, injury, or disease occurred in 
service, or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006). 

In this regard, the Veteran's service treatment records 
indicate he reported no issues with his shoulders, knees, 
legs, or bilateral on entrance into service.  In May 1979, 
the Veteran reported that he had hurt his left ankle 
parachuting.  X-rays showed a possible non-displaced chip 
fracture of the posterior aspect of the tibial head.  The 
Veteran was placed in an ankle and leg cast.  In March 1981, 
the Veteran was involved in an automobile accident and was 
diagnosed with a contusion of the left shoulder and an 
abrasion and contusion of the right knee.  In October or 
November 1984, the Veteran reported being involved in 
another automobile accident, which caused what the Veteran 
described as a whiplash type injury.  On separation in 
August 1985, the Veteran reported shoulder pain, occasional 
right knee tenderness, and foot trouble that was described 
as calluses on the foot.

The Board notes there is no evidence that the Veteran has 
sought treatment for his shoulders, knees, legs, or feet 
since service.  However, the Board acknowledges the August 
2007 opinion from the Veteran's private doctor stating that 
from his first visit the Veteran has complained of chronic 
pain in the legs, knees, shoulders, and feet.  The physician 
attributes these problems to his parachuting in-service, as 
well as the automobile accidents during service.

Thus, the evidence shows various in-service musculoskeletal 
complaints and activities that could cause current 
disabilities to the joints claimed.  Moreover, there is a 
private opinion suggesting a link between current 
symptomatology and military service.  As such, the Board 
finds that a VA examination is warranted to clarify the 
nature and etiology of the claimed disabilities.  See 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); see also 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (if the 
medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion 
or ordering a medical examination).  

The RO should also take this opportunity to obtain any 
recent VA outpatient treatment records from December 2008 to 
the present.

Consideration of the Veteran's claim for entitlement to 
TDIU, remains deferred pending resolution of the Veteran's 
claims for service connection, as the TDIU claim is 
inextricably intertwined with these claims.  See Parker v. 
Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all medical records and 
hospitalization records for the Veteran's 
conditions from all appropriate VA medical 
facilities from December 2008 to the 
present.  Any negative responses should be 
documented in the file and the Veteran 
must be provided with an opportunity to 
provide such medical records.

2.  After the above evidence is obtained, 
to the extent available, schedule the 
Veteran for appropriate VA examination for 
his bilateral shoulders, bilateral knees, 
bilateral legs, and bilateral feet.  The 
claims file should be provided to the 
appropriate examiner for review, and the 
examiner should note that it has been 
reviewed.  The examiner should take 
specific note of the Veteran's 
representations of being a parachutist, 
his May 1979 left ankle and leg injury, 
his March 1981 and November 1984 car 
accidents, and the August 2007 and July 
2009 private physician's opinions 
regarding etiology.  After reviewing the 
file, and conducting a thorough physical 
examination, to include a medical history 
elicited directly from the Veteran and any 
diagnostic studies deemed necessary, the 
examiner should offer an opinion as to 
whether the Veteran does have a bilateral 
shoulder, knee, leg, or foot disability or 
any other disability not currently 
service-connected and, if so, whether the 
disability had its onset during military 
service or was caused or aggravated by 
some incident of service, to include any 
service-connected disability, his 
experiences as a parachutist, his multiple 
automobile accidents, or is otherwise 
related to service.
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  After the above is complete, 
readjudicate the Veteran's claims for 
service connection.  If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


